Citation Nr: 0212431	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  93-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of L1 and the left ischia, with 
degenerative joint disease and degenerative disc disease, 
currently evaluated as 20 percent disabling.

[The issues of entitlement to service connection for 
degenerative disc disease of the cervical spine and 
degenerative disc disease of the thoracic spine, also on 
appeal, will be addressed in a separate and forthcoming 
decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Board remanded this case back to 
the RO for further development in March 1995, March 1997, and 
April 1998, and the case has since been returned to the 
Board.

In an April 1998 rating decision, the RO expanded the grant 
of service connection for a lumbar spine disorder to include 
degenerative disc disease and increased the assigned 
evaluation from 10 percent to 20 percent.  As the 20 percent 
evaluation represents less than the maximum available under 
applicable diagnostic criteria, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran's appeal also includes the issues of entitlement 
to service connection for degenerative disc disease of the 
cervical spine and degenerative disc disease of the thoracic 
spine.  However, the Board has determined that additional 
development is necessary in regard to these issues, and this 
development will be accomplished by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9).  These issues will addressed in a separate 
and forthcoming decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's lumbar spine disorder is manifested by 
forward flexion to 45 degrees, pain beginning at 45 degrees, 
and some functional limitation due to flare-ups that is 
consistent with the other low back symptomatology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a compression fracture of L1 and the left 
ischia, with degenerative joint disease and degenerative disc 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285 and 5293 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the nature, extent, and etiology of 
his claimed disorder. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  With this issuance, the RO 
considered the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A and offered a specific explanation of the 
type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In a December 1953 rating decision, the RO granted service 
connection for residuals of a fracture to the first lumbar 
vertebrae on the basis of injuries sustained as a result of a 
September 1952 vehicular accident, during service.  A zero 
percent evaluation was assigned, effective from September 
1953.  The RO increased this evaluation to 10 percent, 
effective from January 1955, in a March 1956 rating decision 
on the basis of increased symptomatology.

The veteran underwent a VA orthopedic examination in June 
1992, during which he complained of severe pain and stiffness 
in the lower back and pain radiating down the posterior 
aspect of the right leg.  The examination revealed no 
malalignment or visible spasms.  Range of motion testing 
showed forward bending to 65 degrees, left lateral flexion to 
30 degrees, right lateral flexion to 20 degrees, backward 
extension to 15 degrees, bilateral rotation to 35 degrees, 
and bilateral straight leg raising to 60 degrees.  No sensory 
defects of the lower limbs were noted.  The diagnosis was 
post-traumatic low back pain syndrome.  X-rays revealed a 
loss of height of the vertebral body of L1, consistent with a 
previous injury; and mild anterior osteophyte formation 
involving T12-L5.  

During his January 1993 RO hearing, the veteran described 
severe low back pain radiating down the front side of his 
right leg.  Weakness and difficulty with lifting and bending 
were also noted.

The veteran underwent a VA neurological examination in June 
1995, which revealed lumbar spine forward flexion to 70 
degrees, with minimal tenderness.  The pertinent diagnosis 
was a history of a compression fracture of L2, with 
longstanding back pain.  X-rays revealed spondylolysis at L5, 
with no spondylolisthesis.

In April 1997, the veteran underwent a second VA orthopedic 
examination, during which he complained of "real hurting 
pain" in the low back that radiated to the legs.  The 
examiner noted flattening of the normal lumbar lordosis and 
normal gait and posture.  Range of motion testing revealed 
forward bending to 55 degrees, backward extension to 7 
degrees, bilateral lateral flexion to 30 degrees, bilateral 
rotation to 40 degrees, and straight leg raising to 60 
degrees on the left and 70 degrees on the right.  X-rays 
revealed an old grade I fracture of L1, with no change since 
June 1992; and degenerative disease of the spine and 
osteoarthritis in the lower lumbar epophysesal joints between 
L5, with a slight anterior listhesis of L5 over S1 and 
isolated anterior or lateral hypertrophied osteophytes.  The 
pertinent diagnosis was post-traumatic back pain syndrome, 
with objective findings and persistent subjective complaints.  
The examiner noted that "[t]here is some restriction of 
range of motion of the lower back as noted and this is 
associated with subjective complaints of pain."

During his June 1997 VA Travel Board hearing, the veteran 
testified that his low back pain was aggravated by activity 
and standing and produced a shooting pain down the right leg.  

In an April 1998 rating decision, the RO expanded the grant 
of service connection for a lumbar spine disorder to include 
degenerative disc disease, for which service connection was 
granted in an April 1998 Board decision, and increased the 
evaluation to 20 percent, effective from April 1992.  The 20 
percent evaluation, effectuated for the entire pendency of 
the veteran's appeal, has since remained in effect and is at 
issue in this case.

The veteran underwent two VA examinations, both conducted at 
private facilities, in February 1999.  During the first 
examination, the veteran complained of pain in the midline of 
the lower back.  Upon examination, the veteran was able to 
forward bend to about 45 degrees before significant pain was 
noted.  An electromyography study (EMG) revealed bilateral 
lumbar radiculopathy in the mid and high lumbar regions.  The 
pertinent diagnosis was significant low back pain and strain 
secondary to his accident, having sustained an L1 compression 
fracture, aggravating the arthritic process and causing a 
bilateral lumbar radiculopathy.  The examiner further noted 
that this disability had interfered with most of the 
veteran's lifelong activities and was slowly improving merely 
because of the fact that he was no longer working or living 
an active life.  

The second VA examination conducted in February 1999 revealed 
poor muscle tone in the lumbar paraspinal muscle area and 
diffuse vague tenderness in the paravertebral muscle area.  
Range of motion studies revealed flexion to 45 degrees, 
extension to 20 degrees, right lateral bending to 25 degrees, 
and rotation from 5 to 20 degrees either way.  The pertinent 
impressions were a compression fracture of L1 (25 percent) 
and severe degenerative changes of L4-L5.  The examiner 
suggested that "his disability should remain at 20%."  
Additionally, the examiner noted that there was no evidence 
of fatigability or weakness in motion or coordination and 
that the back pain during flare-ups was consistent with the 
disability rating of 20 percent.  
 
A magnetic resonance imaging study (MRI) and a computed 
tomography (CT) scan in March 1999 revealed mild degenerative 
change at T12-L1, early anterior osteophyte lipping at L1-L2, 
mild degeneration at L2-L3, a minimal left neural foraminal 
canal bulge at L3-L4, a right neural foraminal herniation at 
L4-L5 in association with marked hypertrophy and degenerative 
changes, and markedly hypertrophied and degenerative facets 
at L5-S1.  In an addendum from the same month, the examiner 
who conducted the March 1999 VA examination report noted that 
his diagnosis remained the same and that, "[i]nsofar as the 
long term results, possibly due to fact that [the veteran] 
has some structural changes related to a degenerative process 
of the lumbar spine, that during the periods in which he has 
significant stress of the back increased activity would 
somehow limit his ability to do long term work and being on 
his feet for long periods of time."  

The RO has evaluated the veteran's lumbar spine disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5293 (2001).

Under Diagnostic Code 5285, residuals of a vertebral fracture 
are to be evaluated at the 60 percent rate in cases without 
cord involvement but with abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the evaluation is to be 
assigned in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted in cases of moderate intervertebral disc syndrome, 
with recurring attacks; while a 40 percent evaluation is in 
order in cases of severe intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief.  

In this case, there is evidence of some limitation of 
lumbosacral spine motion, with forward flexion limited to 45 
degrees before the beginning of pain.  There is no evidence 
of demonstrable deformity, and the evidence does not suggest 
recurring attacks with intermittent relief, although there is 
some evidence of radiculopathy.  Upon examination, pain was 
shown to only begin with 45 degrees of motion, and there is 
no evidence of easy fatigability or weakness in motion or 
coordination.  While functional limitations were suggested to 
occur with flare-ups in the low back, these limitations were 
also noted to be consistent with an overall "20%" 
disability picture.  See 38 C.F.R. §§ 4.40, 4.45 (2001); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

Given this evidence, the Board finds no basis for an 
increased evaluation under Diagnostic Code 5285 and also 
concludes that the veteran's disability picture much more 
closely resembles that contemplated by a 20 percent 
evaluation than that contemplated by a 40 percent evaluation 
under Diagnostic Code 5293, even taking into account painful 
motion and the possibility of functional limitation during 
flare-ups.

The Board has considered other diagnostic criteria in 
evaluating the veteran's claim.  However, there is no 
evidence of favorable ankylosis of the lumbar spine (40 
percent under Diagnostic Code 5289); severe limitation of 
motion of the lumbar spine (40 percent under Diagnostic Code 
5292); or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent 
under Diagnostic Code 5295). 

In summary, there is no schedular basis for an increased 
evaluation for the veteran's service-connected residuals of a 
compression fracture of L1 and the left ischia, with 
degenerative joint disease and degenerative disc disease.  As 
such, the preponderance of the evidence is against his claim 
for that benefit, and the claim must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected lumbar spine 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a compression fracture of L1 and the left 
ischia, with degenerative joint disease and degenerative disc 
disease, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

